Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Preliminary amendment
1.	Preliminary amendment filed on 06/24/2019 has been noted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Navarro, US 10150192, 2018-12-11, describes an alignment tool provides for aligning the spindle of a machine tool to a work holding feature of the machine tool. The alignment tool may include one indicator or may include a first indicator and a second indicator in a spaced-apart relation. The faces of the indicators are rotatable. In use, a machinist may attach the indicators to the spindle of a machine tool, advance the spindle or work holding feature until the indicator tips contact the work holding feature. The machinist can rotate the faces so that the 
	
MCMURTR, CN 107850426, 2018-03-27, G 01 B 21/045 describes a non-Cartesian coordinate positioning machine, comprising: extending a leg assembly for positioning the component in the working volume of the machine, and a restraining member associated with the extendable leg assembly, which is used for aiming at said part are the same position in the predetermined portion of the working volume to the extendable leg assembly providing substantially the same orientation relative to gravity.

WEAVER, CN 102216736, 2011-10-12, G 01 D 5/266 describes visible light interference pattern are provided. a suitable interference pattern is formed by diffraction of the pattern from the hole of those. disclosed herein typically refers to spatial measurement use, such as translation and/or corner position determining system. further used comprises analyzing light attribute of itself (e.g., to determine a wavelength of electromagnetic radiation). further used comprises one or more properties (e.g., refractive index) of analyzing light through the material within. a part of the interference pattern of the detector pixels such as CCD chip is captured, and the captured pattern and the calculated pattern is compared. between the strongest position of the interval of very precise measurement is possible, very precise measurement so as to allow the position of the detector in the interference pattern.


Burgschat, US Patent 6,525,311 describes a scanning unit for an optical position measuring device, which is suitable for scanning a scale in a measurement direction. The scanning unit includes a light source, an incremental signal scanning arrangement, disposed symmetrical around the light source and including a plurality of incremental signal detector elements, which are each disposed relative to one another so that phase-offset partial incremental signals are generated from the scanning of an incremental grating line of a scale. A first reference pulse detector element and a second reference pulse detector element, each of which is disposed vertically to a measurement direction and are each adjacent to the incremental signal scanning arrangement and generate an output reference pulse signal from the scanning of a first reference marking and a second reference marking located at one or more defined reference positions of the scale.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9-17, 19-21 and 23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Park (US Patent 5,111,590, Date of Patent May 12, 1992) .
Regarding claim 1:
Park describes a device for use on a numerically controlled machine tool for application in a method for measuring said numerically controlled machine tool (abstract), said device comprising: a first measuring element for measuring via a measuring apparatus (fig. 2, 8’), a second measuring element for measurement via said measuring apparatus (fig. 2, 8), a spacer element on which said first measuring element and said second measuring element are arranged spaced apart from each other (fig. 2, 1), and  at least one fastening portion for fastening said device to a machine part of said machine tool (fig. 2, unit 8 connected to machine table 10).
Regarding claim 2, Park further describes first and second measuring elements are each fastened to said spacer element via a rigid connection (fig. 2, 1, abstract, since the errors during contouring motion are automatically recorded and the analysis for complete circular profiles and partial arcs is carried out using a least squares criterion.).
Regarding claim 6, Park further describes wherein said spacer element is configured as a carbon fiber rod (col. 4-5, lines 66-5).
Regarding claim 9, Park further describes the first and/or the second measuring element is a measuring ball or has at least one measuring ball portion (fig. 2, unit 7, 7’).
Regarding claim 10, Park further describes a first fastening element having a first fastening portion for fastening said device to said machine part of said machine tool and a second fastening element having a second fastening portion for fastening to said machine part of said machine tool (fig. 2, unit 7, 8), wherein said first fastening element and said second fastening element are arranged on said spacer element spaced apart from each other (fig. 2, unit 1).
Regarding claim 11, Park further describes wherein said first and second fastening elements are each fastened to said spacer element (fig. 2, unit 1) and/or a respective one of said measuring elements via a rigid connection.
Regarding claim 12, Park further describes wherein said first and second fastening elements are each fastened to said spacer element (fig. 2, unit 1).
Regarding claim 13, Park further describes wherein the first and/or second fastening element is pivotable (fig. 2, ball 7 or ball 7’)
Regarding claim 14, Park further describes wherein said lockable connection of the first and/or second fastening element has one or more joints (fig. 2, 7 or 7’).
Regarding claim 15, Park further describes said first fastening element is connected with said spacer element (fig. 2, unit 1) and/or a respective one of said measuring elements via a first intermediate element, wherein a first joint is 
Regarding claim 16, Park further describes wherein said first intermediate element has a locking means for simultaneously locking said first and second joints (fig. 2, unit 1, when operation at min. is locking the same time)
Regarding claim 17, Park further describes wherein the first and/or second fastening element comprises a magnetic holder for fastening to said machine part of said machine tool (col. 4, 11-22, magnet based).
Regarding claim 19, Park further describes wherein said spacer element defines a predetermined distance between said first and second measuring elements (fig. 2, unit 1, 7, 7’).
Regarding claim 20, Park further describes said predetermined distance between said first and second measuring elements is greater than or equal to 100 mm (fig. 8a, 8b, 311.27 mm).
Regarding claim 21, Park further describes wherein said predetermined distance between said first and second measuring elements is less than or equal to 800 mm (fig. 8a, 8b, 311.27 mm less than 800mm).
Regarding claim 23, Park further describes a numerically controlled machine tool and a device for use on the numerically controlled machine tool (abstract)

Claim Objections

4.	Claims 3, 4, 5, 7, 8, 18, 22, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. 
Regarding claim 3:

    PNG
    media_image1.png
    271
    680
    media_image1.png
    Greyscale








    PNG
    media_image2.png
    236
    704
    media_image2.png
    Greyscale

Regarding claim 5:
Wherein said spacer element has a portion arranged between said first and second measuring elements which is formed of a carbon fiber reinforced plastic, or said spacer element is formed of a carbon fiber reinforced plastic.

Regarding claim 7: 
Wherein said spacer element has a portion arranged between said first and second measuring elements which is formed of quartz glass, or said spacer element is formed of quartz glass.
Claim 8 is objected due to their dependency on claim 7.

Regarding claim 18: 
Wherein said magnetic holder includes a switchable electromagnet and/or a mechanically switchable magnetic base.




    PNG
    media_image3.png
    151
    722
    media_image3.png
    Greyscale


Regarding claim 24: 
determining one or more coordinate reference parameters of one or more controllable axes of said machine tool based on the determined actual positions of said first and second measuring elements in the at least two positions of said machine part of said machine tool, the respective target positions of said first and second measuring elements in the at least two positions of said machine part of said machine tool, and a known distance between said first and second measuring elements.

Regarding claim 25: 
determining one or more coordinate reference parameters of one or more controllable axes of said machine tool based on the determined actual positions of said first and second measuring elements in the at least two positions of said machine part of said machine tool with respect to said reference temperature of said machine tool, the respective target positions of said first and second measuring elements in the at least two positions of said machine part of said machine tool with respect to said reference temperature of said machine tool, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
April 15, 2021